Rule 424(b)(3) Reg. No. 333-54476 MEDIX RESOURCES, INC. SUPPLEMENT TO PROSPECTUS DATED APRIL 17, 2001 On August 14, 2001, the Company filed a Form 10-Q for its second quarter ending June 30, 2001. A copy of the Form 10-Q can be obtained from the Company or from the SEC, and should be delivered with the Prospectus. Our net loss for the quarter was ($1,635,000), and at June 30, 2001 we had an accumulated deficit of ($27,317,000) and a working capital deficit of ($1,347,000). As of the date hereof, RoyCap, Inc. has advanced to the Company $2,450,000 under the Securities Purchase Agreement, dated December 29, 2000, between the Company and RoyCap, Inc., as amended. In connection therewith, we have issued 3,205,875 shares to RoyCap, Inc., and $500,000 principal amount of our convertible promissory note held by RoyCap, Inc. remains outstanding. The date of this Supplement is August 14, 2001
